       Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD; J.H., a minor, by and
Through his parent and natural
Guardian, Valentine Robinson;
ANGEL MEDDLER; JUAN
ESPINOSA; JEROME BURGESS
(a/k/a SHAM’LA GOD ALLAH);
JAMES W. KENDRICK, JR.; and
JOHNNY HILL; on behalf of
Themselves and all others similarly
Situated,

              Plaintiffs,

vs.                                          CASE NO.: 4:19-cv-00212-MW-CAS

MARK INCH, in his official
Capacity as Secretary of the Florida
Department of Corrections, and
FLORIDA DEPARTMENT OF
CORRECTIONS, an Agency of the
State of Florida,

              Defendants.
                                        /

      DEFENDANTS’ MOTION FOR ENTRY OF A PROTECTIVE ORDER
            AND INCORPORATED MEMORANDUM OF LAW

        Pursuant to Rule 26(c), Defendants, Mark Inch, in his official capacity as

Secretary of the Florida Department of Corrections, and the Florida Department of

Corrections (“FDC”), hereby request entry of a protective order limiting the

disclosure to only Plaintiffs’ counsel of (1) post orders; (2) technical manuals; (3)
     Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 2 of 14




video surveillance of correctional facilities; and (4) information related to the

correctional institution’s physical security, including, but not limited to, cell

locations, prison layout, and positioning of officers and cameras. In support of this

Motion, Defendants state:

      Rule 26(c) permits that upon a showing of good cause, a court may “issue an

order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c). “The party seeking a protective

order has the burden to demonstrate good cause, and must make ‘a particular and

specific demonstration of fact as distinguished from stereotyped and conclusory

statements’ supporting the need for a protective order.” Auto-Owners Ins. Co. v.

Se. Floating Docks, Inc., 231 F.R.D. 426, 429–30 (M.D. Fla. 2005).

   A. Defendants’ security and safety concerns establish good cause.

      Defendants seek a protective order limiting the following highly sensitive

materials to only be viewed by Plaintiffs’ counsel: (1) post orders; (2) technical

manuals; (3) video surveillance of correctional facilities; and (4) information

regarding cell locations, prison layout, and positioning of officers and cameras.

Defendants have legitimate security and safety concerns regarding these highly

sensitive materials. The United States Supreme Court has repeatedly recognized

the importance of these interests and allowed prison officials great deference in the




                                         2
     Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 3 of 14




administration of prison affairs. In the leading case of Turner v. Safley, 482 U.S.

78, 84-85(1987), the Supreme Court stated:

      [C]ourts are ill equipped to deal with the increasingly urgent problems
      of prison administration and reform. Running a prison is an
      inordinately difficult undertaking that requires expertise, planning,
      and the commitment of resources, all of which are peculiarly within
      the province of the Legislative and Executive branches of
      Government. Prison administration is, moreover, a task that has been
      committed to the responsibility of those branches, and separation of
      powers concerns counsel a policy of judicial restraint. Where a state
      penal system is involved, federal courts have . . . additional reason to
      accord deference to the appropriate prison authorities.

See, e.g., Thornburgh v. Abbott, 490 U.S. 401, 407–08 (1989) (“Acknowledging

the expertise of these officials and that the judiciary is ‘ill equipped’ to deal with

the difficult and delicate problems of prison management, this Court has afforded

considerable deference to the determinations of prison administrators who, in the

interest of security, regulate the relations between prisoners and the outside

world.”) (citations omitted). Turner’s recognition of separation of powers in

“‘prison officials’ management decisions” was reiterated by the Eleventh Circuit in

Prison Legal News v. Secretary, Florida Dept. of Corrections, 890 F.3d 954, 965

(11th Cir. 2018), in which the circuit court recognized that it does not sit “as a

super-warden to second-guess the decisions of the real wardens.” Likewise in

Hoffer v. Inch, 382 F. Supp. 3d 1288 (N.D. Fla. 2019) appeal filed, No.19-11921

(11th Cir. May 16, 2019), this Court recognized that its role was “not to supervise



                                          3
     Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 4 of 14




prisons but to enforce the constitutional rights of . . . prisoners.” Id. at 1299

(quoting Cruz v. Beto, 405 U.S. 319, 321(1972)).

      Given the great deference allowed to prison officials in prison management,

“[f]ederal courts have repeatedly found good cause to limit discovery or disclosure

of information implicating the safety and security of prisons and jails.” Shadburne

v. Bullitt Cty., Kentucky, No. 3:17CV-00130-DJH, 2017 WL 6391483, at *3 (W.D.

Ky. Dec. 14, 2017) (citations omitted).

      The improper disclosure of the materials at issue pose a great threat to safety

and security of the correctional institutions involved in this case. See Affidavit of

Carl Wesley Kirkland Jr., attached as Exhibit A. Post orders provide delicate

information such as where correctional officers stand and their tasks. Technical

manuals describe how to input and change information in correctional facilities’

computer systems. Video surveillance shows the layout of a prison, where

correctional officers stand, and potential escape routes. Providing inmates access

to recordings of surveillance videos would allow them to determine the

surveillance and recording capabilities and weaknesses of cameras at locations

depicted in the video at issue. Inmates could also determine from the video staff

response times, locations from which staff are responding, the length of time it

takes to open doors into an area, staffing patterns, and other important security

information. Information regarding cell locations gives the location of protected


                                          4
     Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 5 of 14




inmates and places their lives at jeopardy. Improper disclosure of these materials

will leave a correctional facility vulnerable to security breaches. Given the

sensitive nature of these materials, Defendants require additional protection to

ensure that the materials and the information contained in them are not

disseminated to current and former inmates, relatives of those incarcerated, and the

public. These circumstances establish good cause.

      Courts have recognized the risks involved in the types of materials at issue

falling into the wrong hands and found good cause to enter a protective order in

some cases. In Perasso v. Washington State Dep’t of Corr., No. 3:18-CV-05934-

BHS-DWC, 2019 WL 2172857, *2 (W.D. Wash. May 20, 2019), the court granted

the department of corrections’ motion for protective order precluding the inmate

from viewing the departments’ video surveillance at the time but allowed his

counsel to view the surveillance based on security concerns. The court echoed the

Defendants’ concerns in this case by stating:

      [I]t is “critical that offenders, their cohorts, and visitors not know the
      capabilities and the limitations of the DOC’s surveillance systems” to
      maintain the secure and orderly operation of a prison. “Providing
      access to recordings of DOC surveillance videos would allow others
      to accurately determine which areas are weak or devoid in DOC’s
      ability to capture identities in the aftermath of an incident or crime”
      and could enable others to study staff movements to identify
      weaknesses in security. Further, the surveillance videos can be used
      by: sexual predators to prey on weaker offenders, inmates to assault
      other offenders, and visitors to uncover new methods to pass
      contraband. “Surveillance video could also reveal the internal layout
      and design of a facility ... or of specific security features.”

                                          5
     Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 6 of 14




Id. (citations omitted). See, e.g., McCoy v. Heimgartner, No. 17-3139-JWB, 2018

WL 4334298, at *3 (D. Kan. Sept. 11, 2018) (recognizing security concerns in

providing plaintiff with a correctional facility’s cell house post orders and security

staff post orders); Butler v. Bessinger, No. CV 4:16-3662-RMG-TER, 2018 WL

387999, at *2 (D.S.C. Jan. 11, 2018) (granting motion for protective order to

preclude plaintiff from obtaining the South Carolina Department of Corrections

(SCDC) Use of Force Policy and stating “the public interest weighs in favor of

policies which encourage security in prisons”); Sarnowski v. Peters, No. 2:16-CV-

00176-SU, 2017 WL 4467542, at *6 (D. Or. Oct. 6, 2017) (“[T]he Court has

serious confidentiality and safety concerns about requiring defendants to disclose

confidential or sensitive information—specifically, the TRCI floor plans and

CCTV information. . . .”); Williams v. Williams, No. C 07-04464 CW (LB), 2011

WL 863500 (N.D. Cal. Mar. 10, 2011) (granting defendant correctional officer’s

motion for protective order regarding production of sensitive prison documents,

including use of force policy, to plaintiff inmate because of security concerns);

Ulibarri v. City & Cty. of Denver, No. CIV.A. 07-CV-01814WD, 2009 WL

260945, at *4 (D. Colo. Feb. 4, 2009) (holding that the redacted pages of a jail’s

policies implicated safety and security concerns and that these pages not be

released to the plaintiffs); Morales v. Woodford, No. C 06 219 JF RS, 2006 WL

8434981, at *3 (N.D. Cal. May 2, 2006) (entering protective order that allowed the

                                          6
     Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 7 of 14




disclosure of the identities of members of the execution team to inmate’s attorneys

but not to inmate).

   B. The Confidentiality Order is insufficient.

      The current Confidentiality Order does not adequately protect these

materials. See Sarnowski, 2017 WL 4467542, at *5 (rejecting argument that all

security concerns had been cured because the court had previously entered a

protective order). Under paragraph 9.c. of the Confidentiality Order, Plaintiffs’

counsel “may discuss the contents of Confidential documents with the named

Plaintiffs if reasonably necessary to prosecute this case . . . .” (Doc. 58). There is

no reason for counsel to discuss the contents of security measures with current

inmates under any circumstances. Counsel cannot have free rein to disclose

security information with inmates if counsel believes it is necessary.

      Under paragraph 9.b.iv. of the Confidentiality Order, Plaintiffs include

“consultants” as qualified persons who could receive access to the most highly

restricted documents FDC possesses. There is no restriction on who may act as a

consultant. Similarly, “witnesses” and “declarants”, again without restriction, are

included in the definition of “qualified persons.” These overly broad categories of

qualified persons place all stakeholders in Florida’s penal system at risk for

security breaches.




                                          7
     Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 8 of 14




      Moreover, merely because Plaintiffs tag someone with the label of “expert”

should not automatically allow that person access to the highly sensitive materials

at issue. Currently, Defendants are unaware of the identities of Plaintiffs’ expert

witnesses and whether they can have access to these most sensitive materials.

Defendants cannot “unring the bell” once the information falls into the wrong

hands or is disseminated. Courts have imposed restrictions on the disclosure of

documents to experts. See Sony Computer Entm’t Am., Inc. v. NASA Elecs. Corp.,

249 F.R.D. 378, 384 (S.D. Fla. 2008) (“[T]o provide a measure of extra protection,

prior to disclosure of ‘attorneys’ eyes only’ information to an expert, Plaintiff will

be required to identify that expert to Defendant, and Defendant will have the

opportunity to lodge an objection to the disclosure to a particular expert if there is a

specific reason to do so. The primary purpose of this provision is to ensure that

such information is disclosed only to experts who need the information in

connection with their expert evaluation.”); see also Montanez v. Wolters, No. 3:16-

CV-1147-NJR-DGW, 2018 WL 5437442, at *3 (S.D. Ill. Oct. 29, 2018) (not

including experts or court personnel in list of individuals who were allowed to

view “Attorneys’ Eyes Only” documents).

      Furthermore, “[t]he Florida Constitution and the Public Records Act grant to

the people the right to inspect and copy public records . . . .” Exec. Office of the

Governor v. AHF MCO of Fla., Inc., 257 So. 3d 612, 615 (Fla. 1st DCA 2018).


                                           8
     Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 9 of 14




However, certain information is exempt from public disclosure. Many of the

materials at issue fall within this group, indicating their high level of sensitivity.

For example, the information contained in post orders, which includes surveillance

techniques and personnel, is a security system plan as defined in Florida Statute

Section 119.071(3) and thus is confidential and exempt from public records

requests. See Fla. Stat. § 281.301.

      If the highly sensitive materials at issue fell into the wrong hands, people

could use this information to assault Department employees, increase the risk of

escape of a convicted felon, introduce dangerous contraband and/or otherwise

disrupt the orderly and secure operations of a correctional facility, all of which

would jeopardize the safety of the public, employees, and inmates/offenders.

   C. The Documents and Materials At Issue

      So far, Plaintiffs have served 385 requests for production, 199 requests for

admission, and 43 interrogatories on Defendants. Defendants have been working

with Plaintiffs to narrow the scope of discovery sought and to resolve various

objections. Defendants have also been working diligently to produce responsive

documents to Plaintiffs on a rolling basis, as the documents requested are

expansive and require extensive time and resources to review before production.

      To date, Defendants have identified the following responsive documents

which contain highly sensitive security materials:


                                          9
    Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 10 of 14




      1. Portions of audits prepared by the American Correctional Association,

         which discuss the location/ staffing of correctional officers, prison layout,

         and other security measures;

      2. Video surveillance of certain restrictive housing wings preserved by

         agreement and communications discussing the same;

      3. Technical Manual for Alternative Housing; and

      4. Policies regarding the Automated Discipline and Integrated Offender

         System.

      In addition, on December 12, 2019, Plaintiffs filed a Motion to Compel

regarding several discovery requests. (Doc. 165-1). There are several requests,

which if this Court agrees with Plaintiffs, will call for the production of documents

that contain highly sensitive security information. For example, Plaintiffs seek

discovery of Defendants’ “policies,” with “policies” being defined in an overly

broad and vague manner. Also, Plaintiffs’ definition of “policies” includes post-

orders and technical manuals. Defendants have agreed to provide the policies of

the FDC, but have objected to Plaintiffs’ overly broad and vague definition of

policy. See Defendants’ Response to Plaintiffs’ Motion to Compel. (Doc. 83). In

addition, Plaintiffs request several documents such as the work schedules for

correctional officers that also have a pending objection. Id. However, should this

Court agree with Plaintiffs and require the production of post-orders, technical


                                         10
    Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 11 of 14




manuals, the work schedules of correctional officers, or other documents

containing information regarding cell locations, prison layout, and positioning of

officers and cameras, then Defendants request that this Protective Order apply to

those documents as well.

      Finally, as stated above, Defendants continue to review the hundreds of

thousands if not millions of documents requested in this case.          Defendants

anticipate that they will find additional responsive documents, including e-mail

communications, which contain highly sensitive security information. Defendants

request that this Protective Order apply to additional documents found during the

review process that contain highly sensitive security information, namely

information regarding cell locations, prison layout, and positioning of officers and

cameras.

      WHEREFORE, Defendants respectfully request that this Court grant

Defendant’s Motion for Entry of a Protective Order to limit the materials at issue

to only be viewed by Plaintiffs’ counsel and award such other relief as this Court

deems appropriate.

                     CERTIFICATE OF WORD COUNT

      I certify that this Memorandum complies with the word count limitation set

forth in Local Rule 7.1(F) because this Memorandum contains 2,373 words,

excluding the parts exempted by said Local Rule.


                                        11
    Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 12 of 14




      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(B)

      I CERTIFY that I personally communicated with opposing counsel

regarding the relief sought herein. Plaintiffs’ counsel opposed the motion.

Dated: January 13, 2020                Respectfully submitted,

                                       / s / Nicole Smith
                                       DANIEL J. GERBER, ESQUIRE
                                       Florida Bar No. 0764957
                                       SAMANTHA C. DUKE, ESQUIRE
                                       Florida Bar No. 091403
                                       RUMBERGER, KIRK & CALDWELL
                                       Post Office Box 1873
                                       Orlando, Florida 32802-1873
                                       Telephone: (407) 872-7300
                                       Telecopier: (407) 841-2133
                                       Email: dgerber@rumberger.com
                                                sduke@rumberger.com

                                       and

                                       NICOLE SMITH, ESQUIRE
                                       Florida Bar No. 0017056
                                       RUMBERGER, KIRK & CALDWELL
                                       Post Office Box 10507
                                       Tallahassee, Florida 32302-2507
                                       Telephone: (850) 222-6550
                                       Telecopier: (850) 222-8783
                                       E-mail: nsmith@rumberger.com
                                       Attorneys for Defendants, Mark Inch and
                                       Florida Department of Corrections

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 13, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

                                         12
    Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 13 of 14




send a notice of electronic filing to the following: Jennifer Morrissey Painter at

jennifer.painter@floridalegal.org;         Shalini        Goel           Agarwal              at

shalini.agarwal@splcenter.org; Sumayya Saleh at sumayya.saleh@splcenter.org;

Kelly   Jean   Knapp     at    Kelly.knapp@splcenter.org;        Lisa    S.        Graybill   at

lisa.graybill@splcenter.org;          Dante          Pasquale           Trevisani             at

dtrevisani@floridajusticeinstitute.org;         Laura       Anne              Ferro           at

lferro@floridajusticeinstitute.org;       Sam        Thypin-Bermeo            at       sthypin-

bermeo@floridajusticeinstitute.org; Andrea Costello at andrea@floridalegal.org;

Christopher M. Jones at Christopher@floridalegal.org; and Aimee Lim at

aimee.lim@floridalegal.org.

                                          / s / Nicole Smith
                                          DANIEL J. GERBER, ESQUIRE
                                          Florida Bar No. 0764957
                                          SAMANTHA C. DUKE, ESQUIRE
                                          Florida Bar No. 091403
                                          RUMBERGER, KIRK & CALDWELL
                                          Post Office Box 1873
                                          Orlando, Florida 32802-1873
                                          Telephone: (407) 872-7300
                                          Telecopier: (407) 841-2133
                                          Email: dgerber@rumberger.com
                                                   sduke@rumberger.com
                                          and

                                          NICOLE SMITH, ESQUIRE
                                          Florida Bar No. 0017056
                                          RUMBERGER, KIRK & CALDWELL
                                          Post Office Box 10507
                                          Tallahassee, Florida 32302-2507
                                          Telephone: (850) 222-6550

                                           13
       Case 4:19-cv-00212-MW-MAF Document 84 Filed 01/13/20 Page 14 of 14




                                     Telecopier: (850) 222-8783
                                     E-mail: nsmith@rumberger.com
                                     Attorneys for Defendants, Mark Inch and
                                     Florida Department of Corrections




                                      14
13018303.1
